DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second lumen" in lines 11-12.  This is unclear because a second lumen is already recited in line 4. It is unclear if this is the same or a different second lumen.
Claim 1 recites the limitation "a proximal end" in line 13.  This is unclear because a proximal end is already recited in lines 3-4. It is unclear if the proximal end of line 13 is the same proximal end defined in lines 3-4.
Claim 2, line 2 recites “the plurality of turns” in lines 2 and 3. Claim 1 only defines a plurality of turns for the second coil (see claim 1, line 11). It is unclear if the plurality of turns in claim 2 refers to the same plurality of turns as in claim 1. This is unclear because the first recitation of the plurality of turns in line 2 of claim 2 is related to the first coil. It is unclear why the first coil would be defined as having an upper turn extending from the plurality of turns which are defined only for the second coil. 
Claim 3 recites the limitation "adopting the first configuration further comprises" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. A step of adopting a first configuration is not claimed. In fact, claim 1 does not positively recited a first coil and the examiner considers lines 5-6 of claim 1 which recite “when a first coil having a first diameter is located within the first lumen, the tubular body has a first configuration” to be directed to an intended use of the device since the claims do not positively recite a step of inserting the first coil into the first lumen.
Claims 9 and 10 each refer to “a delivery catheter” in line 2. It is unclear if this is the same delivery catheter as recited in claim 1 or an additional delivery catheter. Further, line 3 of each claim should be amended to recite --of the heart-- after “chamber” in order to provide consistent claim language.
Claim 14 recites the limitation "the plurality of turns" in line 2.  However, “a plurality of turns” is defined for the second coil in claim 1, line 11 and “a first plurality of circular turns” is recited in claim 13. Therefore, it is unclear which plurality of turns “the plurality of turns” in claim 14 is referring to. It seems that since claim 14 is directed to the first coil, “the plurality of turns” may refer to the first plurality of circular turns. Please clarify. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner attempted to contact several attorneys of record to resolve the 112(b) issues but was unable to reach anyone to resolve the issues.
The following is a statement of reasons for the indication of allowable subject matter:  The following references are considered the closest and most pertinent prior art: Spence et al. 2016/0199177, O’Carrol et al. 2019/0021859, and O’Carroll et al. 2017/0273788. 
Spence et al. 2016/0199177 discloses a method of implanting a docking device for a prosthetic valve at a native heart valve wherein the docking device has a tubular body 170, a lumen, and a coil 32 within the lumen (fig.10A). Spence further discloses radially expanding a replacement valve 10 until there is a retention force between the replacement valve and the docking device (fig.10B). However, Spence does not disclose two lumens and because there is only one coil disclosed by Spence, there is no reason to add a second lumen to the tubular body. Spence further does not disclose the steps of advancing the tubular body as claimed.
O’Carrol et al. 2019/0021859 discloses a method of implanting a docking device at a native heart valve wherein the docking device has a tubular body, a lumen, and a plurality of wires which form coils within the lumen (fig.1a). O’Carrol, however, does not disclose radially expanding a replacement valve until there is a retention force between the replacement valve and the docking device and does not disclose two lumens within the tubular body. Further, O’Carrol discloses that the tubular body has a predetermined configuration as opposed to the wires/coils as claimed which cause the tubular body to adopt a second configuration. 
O’Carroll 2017/0273788 discloses a method of implanting a docking device at a native heart valve wherein the docking device has a tubular body, a lumen, and an inner core having shape memory which is inserted within the lumen (par.10; fig.1b). O’Carroll discloses the core material may be a plurality of wires/filaments (par.34), however, O’Carroll does not disclose two lumens as claimed.  O’Carroll further does not disclose radially expanding a replacement valve until there is a retention force between the replacement valve and the docking device.
	Accordingly, while each of the above references disclose some of the claimed features, none of the references alone or in combination disclose, teach, or suggest the method as claimed wherein the tubular body comprises a flexible tubular body having a first lumen and a second lumen wherein the first lumen is capable of comprising a first coil located within the first lumen such that the tubular body has a first configuration and does not disclose inserting a second coil into the second lumen so that tubular body adopts a second configuration. None of the prior art references disclose two lumens, even when a plurality of wires/coils are used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774